In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00200-CV
      ___________________________

  BRUCE DWAIN COPELAND, Appellant

                       V.

          SERGIO LUJAN, Appellee




   On Appeal from the 348th District Court
           Tarrant County, Texas
       Trial Court No. 348-319219-20


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellee Sergio Lujan sued Appellant Bruce Dwain Copeland and others in the

trial court. Several months later, the trial court issued a written notice of intent to

dismiss the case for want of prosecution absent a showing of good cause for retaining

it. See Tex. R. Civ. P. 165a(1). In response to the notice, Lujan filed a verified motion

to retain the case on the docket, and the trial court granted it. Copeland attempts to

appeal the order granting Lujan’s motion. The case remains pending in the trial court.

      On July 6, 2021, we notified the parties of our concern that we lack jurisdiction

over this appeal because the trial court’s order does not appear to be a final judgment

or an appealable interlocutory order. We warned that we could dismiss the appeal

absent a response by July 16, 2021, showing grounds for continuing the appeal. We

received no response to our letter.

      This court has appellate jurisdiction only over appeals from final judgments and

from interlocutory orders that the Texas Legislature has specified are immediately

appealable. Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex.

Civ. Prac. & Rem. Code Ann. § 51.014. A final judgment is one that disposes of every

pending claim and party. See Lehmann, 39 S.W.3d at 205.

      The order appealed retains the case on the trial court’s docket. It therefore does

not dispose of every pending claim and party and thus is not a final judgment. See id.

Further, an order granting a motion to retain a case on the trial court’s docket is not

an appealable interlocutory order. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014; cf.

                                           2
Blair v. Hutchison, No. 02-21-00132-CV, 2021 WL 2586615, at *1 (Tex. App.—Fort

Worth June 24, 2021, no pet. h.) (mem. op.) (holding order granting motion to

reinstate under Rule 165a(3) is neither a final judgment nor an appealable

interlocutory order).

       Because the order Copeland attempts to appeal is neither a final judgment nor

an appealable interlocutory order, we dismiss this appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f).

                                                     Per Curiam

Delivered: August 19, 2021




                                          3